Citation Nr: 0434342	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-14 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for status 
post ankylosis of right ankle with polyneuropathy and 
degenerative joint changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1949 to January 
1953.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2004 
from the Appeals Management Center (AMC) of the Department of 
Veterans Affairs (VA).  The Board remanded this matter to the 
AMC in February 2004, after reviewing a rating decision 
issued by the VA Regional Office (RO) in Chicago, Illinois.    


FINDINGS OF FACT

1.	The veteran's right ankle injury is not characterized by 
plantar flexion at more than 40 degrees, or dorsiflexion at 
more than 10 degrees or abduction, adduction, inversion or 
eversion deformity.      

2.	The veteran's polyneuropathy in the right ankle 
constitutes mild incomplete paralysis manifested by pain and 
foot contracture.  


CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 30 
percent for status post ankylosis of the right ankle with 
degenerative joint disease have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 
5271 (2004).    

2.	The criteria for a separate disability rating of 10 
percent for polyneuropathy of the right ankle have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 8520 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 66 Fe. Reg. 45,620 
(August 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of the 
new regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of this legislation in regard to the veteran's 
claim.  In response to his claim received in January 2003, 
the RO obtained the veteran's service medical records and VA 
medical records, and requested from the veteran records from 
private healthcare professionals from whom he received 
treatment.  38 U.S.C.A.§ 5103A (a), (b) and (c).  Since the 
Board remand for further VCAA development, moreover, VA 
provided to the veteran a physical evaluation for his ankle.  

Records from all relevant medical treatment were reviewed 
prior to the rating decisions, statement of the case, and 
supplemental statement of the case.  No additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, no further action is 
necessary to assist the veteran with his claim.

Furthermore, since the Board remand, the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for an increased rating for his ankle 
disability.  The discussions in the latest rating decision 
and supplemental statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Additionally, a March 
2004 letter from the Appeals Management Center notified the 
veteran of VA's statutory duty to assist the veteran in 
developing his claim.  The letter also notified the veteran 
of what evidence was necessary to support his claim, what 
evidence VA was responsible for obtaining and what evidence 
the veteran was responsible for obtaining.  The Board 
therefore finds that the notice requirements of the VCAA have 
been met.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App 112 (2004). 

The Merits of the Veteran's Claim for an Increased Rating:

I.  Background: 

While in service in 1951, the veteran fractured his right 
ankle while playing football.  VA service connected the 
veteran's ankle injury in January 1953, citing traumatic 
arthritis, right ankle, secondary to fracture of the right 
distal fibula.  The veteran received a 20 percent disability 
rating for his injury.  In August 1958, VA lowered the rating 
to 0 percent, citing recovery as the basis for its decision.  

In August 2001, the veteran claimed increased rating for his 
disability.  In the subsequent December 2001 rating decision, 
VA rated the veteran, under Diagnostic Codes 5003-5010, at a 
10 percent evaluation for traumatic arthritis.  

The veteran again claimed, and received in June 2002, an 
increased rating to 20 percent.  In this decision, the RO 
relied on Diagnostic Code 5271, that code dealing with 
limitation of motion of the ankle.    

The veteran again claimed increased rating in January 2003.  
Again relying on Diagnostic Code 5271, the RO continued the 
20 percent disability rating.  But the Board, after its 
review in February 2004, remanded the veteran's file to the 
Appeals Management Center (AMC) for further development 
pursuant to the VCAA.  

In March 2004, the veteran received a VA physical evaluation 
at which the treating physician found orthopedic and 
neurological elements to the veteran's ankle disability.  As 
a result, and in the ensuing and latest rating decision, the 
AMC relied on two Diagnostic Codes - 5270 addressing 
ankylosis, and 8520 addressing polyneuropathy - to increase 
the veteran's disability rating to 30 percent.      

II.  Analysis:

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
In making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1 
(2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Two diagnostic codes under 38 C.F.R. 4.71(a) pertain to this 
matter.  Diagnostic Code 5270 addresses ankle injuries, while 
Diagnostic Code 8520 addresses neurological injuries.  

The Board will first address Diagnostic Code 5270.  In the 
latest rating decision, issued by the AMC, the AMC cites 
ankylosis under Diagnostic Code 5270 for the basis of its 
decision to rate the veteran at 30 percent disabling.    

The file contains substantial information concerning the 
veteran's right ankle.  The latest physical evaluation from 
March 2004 found that the veteran experiences pain while 
walking but is able to dorsiflex his ankle to neutral as long 
as his knee is flexed.  When his knee is not flexed, but is 
extended he lacks 5 degrees to get to neutral dorsiflexion.  
Plantar flexion is 10 degrees.  He has subtalar motion that 
is not particularly tender, but is decreased approximately 
25% compared to the contralateral side.  

The Board finds that this evidence does not support a 40 
percent disability rating under Diagnostic Code 5270.  
Thereunder, 40 percent is to be assigned with plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  Simply put, the veteran's physical examination in 
February 2004 did not yield findings consistent with these 
criteria.    

Next, the Board considers the neurological aspect of the 
veteran's ankle disability.  The Board finds that application 
of Diagnostic Code 8520 is appropriate here.  In the 
examination report, the treating physician stated that a 
significant portion of the veteran's pain is actually 
attributable to a peripheral neuropathy.  He found from a 
previous EMG that the veteran has a polyneuropathy without 
any evidence of radiculopathy.  Further, the physician found 
a long-standing disability with the veteran's equinus 
contracture as well as his long toe flexor contractures.      

Given this evidence, the Board finds that a 10 percent rating 
under Diagnostic Code 8520, for mild incomplete paralysis, is 
appropriate.  The evidence of pain and limitation of motion 
from the polyneuropathy supports this decision.   
    
The Board further notes that there is no evidence of record 
that the veteran's difficulties warrant a higher rating based 
on an extraschedular basis.  See 38 C.F.R. 3.321(b).  The 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2004).  To exceed these, the Board must 
find, based on the evidence presented, that the appellant's 
predicament is "exceptional."  The governing norm in an 
exceptional case is "a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. 3.321(b).  

There is no evidence before the Board showing that the 
appellant cannot find employment due to his ankle problem.  
Moreover, there is no evidence of frequent hospitalizations 
resulting therefrom.   

Hence the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2004) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A disability rating in excess of 30 percent for status post 
ankylosis of the right ankle with degenerative joint disease 
is denied.  

A 10 percent disability rating for polyneuropathy of the 
right ankle is granted, subject to controlling regulations 
affecting the payment of monetary awards.   



                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



